Citation Nr: 1726755	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left wrist sprain.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2015, the Board denied the Veteran's claim.  The Veteran subsequently appealed the April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated and remanded the issue for readjudication. 

In May 2017, the Veteran, through her representative, submitted additional evidence in support of her claim.  This new evidence is subject to initial review by the Board because the Veteran filed her substantive appeal in March 2013, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and she has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals that, they are duplicative of those contained in the paper claims file.


FINDING OF FACT

The Veteran's left wrist sprain is manifested by subjective complaints of weakness, stiffness, swelling, giving way, lack of endurance, dull aching, and persistent left wrist pain, and objective findings of decreased motion without ankylosis.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left wrist sprain have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.27, 4.71a, Diagnostic Codes 5019-5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA and private treatment records, VA and private examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for service-connected left wrist sprain.

I.  Increased Rating Claim

The Veteran is currently in receipt of a 10 percent rating effective August 11, 2008, for her service-connected left wrist sprain.  She contends that such disability is more severe than the currently assigned rating, and as such, an increased rating is warranted.  As the Veteran's claim was received in March 2010, the appeal period extends to March 2009. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A disability evaluation is based on the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Again, the Veteran's service-connected left wrist sprain is evaluated under Diagnostic Codes 5215-5019 for nonunion of the left (dominant) wrist pain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 5019 directs that bursitis is to be rated on limitation of motion of the affected part.  

Under Diagnostic Code 5215, the maximum rating allowed for disability resulting from limitation of motion of the wrist is 10 percent.  This rating is applicable when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214, however, is used in rating ankylosis, i.e., fixation of the wrist.  Under this Code a 30 percent disability evaluation is assigned for the major wrist when there is favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a.
 
The normal range of wrist motion is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran's post-service treatment records reflect the Veteran's reports of pain and tenderness as well as mild swelling.  Private treatment records from April 2011 reflect that the Veteran complained of "pain and discomfort in her left wrist, numbness in both hands and locking of her left third digit," which had been getting progressively worse.  The physician assessed left third trigger finger, interosseous ganglion left lunate and bilateral carpal tunnel syndrome.

During a September 2008 VA examination, the Veteran reported that she suffered from pain, weakness, stiffness, swelling, giving way and a lack of endurance.  She stated that her left hand was her dominant hand and that her wrist condition made it difficult for her to open jars, turn objects, button clothing, roll her hair, type on a computer for an extended period of time, and prepare meals.  Upon physical examination, the examiner noted weakness tenderness, but found no edema, effusion, redness, heat or guarding of movement and no subluxation.  Range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Furthermore, the examiner noted that the Veteran's left wrist joint function was additionally limited by pain and weakness following repetitive use.  In addition, the examiner found no additional limitation in degrees.  The examiner noted that the X-rays were within normal limits.  The examiner diagnosed carpal tunnel syndrome of the left wrist, with numbness and paresthesias in the left median nerve distribution. 

During a May 2010 VA examination, the Veteran reported that her wrist condition was characterized by weakness, swelling, giving way, tenderness, and pain.  She stated that she suffered flare-ups multiple times a week during which she could not bend her hand or twist her wrist.  She also noted that she was left hand dominant and that her wrist condition made it so that she could not use her wrist or hand for writing or typing at work.  Upon physical examination, the examiner noted tenderness, but found no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  The examiner noted no subluxation and found no ankylosis.  Range of motion testing revealed all ranges were within normal limits, specifically dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The examiner noted that the Veteran could complete repetitive motion testing and that there was no additional limitation of motion.  The examiner further noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray evidence showed a cyst in the carpo-lunate area, but they were otherwise normal.  The examiner diagnosed left wrist sprain with no change with subjective factors of pain with use of the wrist and objective factors of tenderness along the ulnar side of the wrist. 

During an April 2013 VA examination, the Veteran reported that she experienced dull aching, and persistent left wrist pain.  She further stated that she had difficulty turning doorknobs, opening jars, turning faucets, and using pray bottles.  She further noted that she wore a brace on her wrist constantly.  The Veteran reported that she was left hand dominant and that she suffered from flare-ups which affected her daily activities and limited her ability to twist, turn, open jars, turn doorknobs, turn faucets, tie her shoes, button her clothing, write or type.  The Veteran reported that her conditions had a severe impact on her quality of life.  Range of motion testing revealed left wrist palmar flexion to 40 degrees with objective evidence of painful motion at 40 degrees; dorsiflexion to 45 degrees, with objective evidence of painful motion at 45 degrees.  After repetitive use testing, palmar flexion was to 40 degrees and dorsiflexion was to 45 degrees.  The examiner noted no additional limitation in range of motion following repetitive use testing, but did find that the Veteran had functional loss and/or functional impairment resulting in less movement than normal and pain on movement.  The examiner noted pain on palpation but no ankylosis.  The Veteran's muscle strength testing was normal, and the examiner noted no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner noted that the Veteran's condition did impact her ability to work in that she was left hand dominant and had difficulty twisting, turning and opening jars and doors.  Furthermore, the examiner noted that the Veteran had difficulty with lifting or carrying objects and difficulty typing. 

During a March 2015 VA examination, the examiner confirmed the prior diagnosis of left wrist sprain.  The examiner noted that the Veteran was right hand dominant and that she did not report any flare-ups which impacted the functioning of her wrist or any functional loss or functional impairment.  Upon physical examination, the examiner conducted range of motion testing and found all measurements to be normal, specifically the examiner found palmar flexion to 80 degrees, dorsiflexion to 75 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  The examiner further noted no pain, localized tenderness or pain on palpation during the examination.  The examiner found no evidence of crepitus.  The examiner reported that the Veteran could complete repetitive use testing and that such revealed no additional loss of function or range of motion.  The examiner found no pain, weakness, fatigability, or incoordination which significantly limit functional ability with repeated use over a period of time, and the examiner found no additional contributing factors of disability.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  The examiner found no ankylosis.  The examiner noted no other pertinent physical findings, complications, conditions, signs or symptoms, and the examiner found that the Veteran's condition would not impact her ability to perform any type of occupational task. 

In May 2017, the Veteran through her representative submitted a private wrist conditions disability benefits questionnaire (DBQ).  The Veteran reported that she injured her wrist in 1983 and that it had gotten progressively worse since.  The Veteran reported that she was left hand dominant and that she had difficulty with turning a key and holding a pot to cook.  The Veteran reported that she suffered flare-ups every other month which were worse with weather changes.  She reported that she had functional loss or functional impairment as a result of her wrist in that she was normally able to type, but unable to during flares.  Range of motion testing revealed palmar flexion to 50 degrees, dorsiflexion to 40 degrees, ulnar deviation to 30 degrees, and radial deviation to 30 degrees.  After repetitive-use testing the Veteran exhibited no change in range of motion.  The examiner noted painful motion on active, passive and or repetitive use testing and when the joint is used in weight-bearing or non-weight bearing, specifically the examiner noted less movement than normal, weakened movement, and pain on movement.  The examiner noted localized tenderness or pain on palpation.  The examiner estimated that pain, weakness, fatigability or incoordination significantly limited range of motion, specifically palmar flexion, dorsiflexion, ulnar deviation, and radial deviation to 10 degrees.  Muscle strength testing revealed active movement against active resistance, but no muscle atrophy.  The examiner found no ankylosis, and no other pertinent physical findings, complications, conditions, signs or symptoms.  Finally, the examiner noted that the Veteran's condition would impact her ability to work.  

In February 2011, the Veteran submitted a statement describing her wrist pain.  She stated that her condition made her handwriting unreadable and affected her daily activities in and out of the home, and required pain medication that made her drowsy and interfered with her responsibilities at work and at home.  She also included a statement from her husband who stated that the Veteran had trouble lifting objects as light as five pounds, pulling luggage, and pushing a vacuum cleaner. 

Based on the medical evidence of record, the Board must conclude that a higher rating is not warranted for the Veteran's service-connected left wrist sprain.  Since the Veteran currently receives the maximum 10 percent rating under Diagnostic Code 5215, an increased schedular rating under this provision is not possible.  Further, a higher rating is not possible under Diagnostic Code 5214 for ankylosis of the wrist as the record contains no finding of ankylosis (favorable or unfavorable) and the Veteran has not contended otherwise.  Specifically, all of the VA and private examinations of record, found no evidence of ankylosis.  

Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under Diagnostic Code 5215, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

The Board has considered whether a higher or separate rating is warranted under any other Diagnostic Codes, specifically Diagnostic Code 5308.  Diagnostic Code 5308 provides ratings for muscle Group VIII, specifically it provides for extension of wrist, fingers, and thumb; abduction of thumb.  Muscles arising mainly from external condyle of humerus: extensors of carpus, fingers, and thumb; supinator.  Under Diagnostic Code 5308, slight impairment for both dominant and non-dominant hands require a noncompensable rating, moderate impairment requires a 10 percent rating, moderately severe impairment requires a 20 percent rating, and severe impairment requires a 30 percent rating in the dominant hand and a 20 percent rating in the non-dominant hand.  A Note following Diagnostic Code 5308 specifies that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Therefore, it calls for rating on limitation of motion, with a minimum of 10 percent.  Here, the Veteran is already rated on her limitation of motion and is in receipt of a 10 percent rating for her limitation of dorsiflexion.  Furthermore, to rate the Veteran for limitation of extension of her wrist would be pyramiding as dorsiflexion of the wrist accounts for extension.  See Esteban, supra. 

Furthermore, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of the limitation of motion of her left wrist.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms to include her subjective complaints of weakness, stiffness, swelling, giving way, lack of endurance dull, aching, and persistent left wrist pain.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

II.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left wrist sprain; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist sprain with the established criteria found in the rating schedule.  The Board finds that the Veteran's left wrist sprain symptomatology, to include her subjective complaints of weakness, stiffness, swelling, giving way, lack of endurance, and dull, aching, and persistent left wrist pain, is fully addressed by the rating criteria under which such disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215, (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence has not shown that her service-connected left wrist disability renders her unemployable.  Although the April 2013 VA examiner and the May 2017 private examiner observed that the Veteran's left wrist disability would impact her ability to work, their findings did not show that the Veteran was unemployable due to her left wrist disability.  Moreover, the remaining medical records preponderates against finding that the Veteran is unemployable as a result of her service connected left wrist disability.  Therefore, any inferred claim of entitlement to individual unemployability benefits is inapplicable in this case.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for her left wrist sprain.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R.       §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for left wrist sprain, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


